PER CURIAM.
We affirm the appellant’s convictions but reverse the appellant’s habitual offender sentences and remand for resentencing. In order to be sentenced as a habitual offender under section 775.084, Florida Statutes (1988), a defendant must have successive felony convictions. The appellant’s two prior convictions were rendered on the same date, and so they should have been treated as a single offense. Walker v. State, 567 So.2d 546 (Fla.2d DCA 1990).
Reversed and remanded for resentenc-ing.
DANAHY, A.C.J., and FRANK and HALL, JJ., concur.